Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in responsive to the Amendment filed on 04/21/2022.
In the Instant Amendment, claims 2-91 are canceled; claims 92-108 are newly added amended; claim 1 are independent claims.  Claims 1 and 92-108 have been examined and are pending in this application.  This Action is made FINAL. 
Response to Arguments
The double patenting rejection of US Patent No. 9,853,922; 7,769,806; 9,762,641; and 10,659,511 are withdraw as the claim has been amended. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,088,971. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to an artisan at the time invention was made to utilize teachings recited in system claim 1 of the patent US 11,088,971 to implement the method to include limitations recited in claim 1 of the instant application to connect of sources with compatible sinks that are associated with respective objects that are within a prescribed distance of each other in the virtual area.  See comparison table below for details.

Instant Application 14/502086
Co-Pending Application 13/868,507
1. (Currently Amended) A method, comprising: executing code by a processor to cause the processor to perform operations comprising: 

partitioning a virtual area to allocate respective zones in the virtual area to model a workflow of a business process; 

arranging the zones spatially according to a visual representation of the workflow of the business process to create a spatial visualization of 8the workflow; 

administering one or more real-time data stream connections between network nodes in a virtual area comprising the zones, and having a spatial visualization, wherein each of the network nodes respectively has at least one of a source and a sink of one or more data types and is associated with a respective object in a respective one of the zones of the virtual area, each of the zones is associated with a respective geometric boundary located in relation to the spatial visualization of the virtual are, and the administering comprises administering connections between sources of ones of the network nodes associated with respective objects in a first one of the zones and outside a second one of the zones and sinks of respective ones of the network nodes associated with respective objects in the second zone and outside the first zone; 

establishing at least one respective presence in the respective zones in the virtual area for each of one or more communicants, wherein copresent communicants are able to interact with one another in a context of the workflow of the business process defined by the spatial visualization of each of the zones of the virtual area using  respective network nodes; 

in the spatial visualization of the virtual area, providing tools for communicants who are present in the virtual area to perform a predefined set of tasks associated with the business process according to a set of predefined rules; 

modifying one or more attributes of the virtual area based on changes in 33the business process; 

monitoring data relating to the tasks performed for an instance of the business process and relating to communicant interactions in the virtual area to determine a business process development stage of the business process based on the activity levels in the zones and information linked with each zone; and 

based on the monitored data, generating one or more metrics for evaluating performance of the one or more instances of the business process.
1. A method performed by one or more processors executing one or more program instructions encoded in one or more non-transitory structures, the method comprising: 

partitioning a virtual area to allocate respective zones in the virtual area to model a workflow of a business process; 

arranging the zones spatially according to a visual representation of the workflow of the business process to create a spatial visualization of the workflow; 





















establishing at least one respective presence in the respective zones in the virtual area for each of one or more communicants, wherein copresent communicants are able to interact with one another in a context of the workflow of the business process defined by the spatial visualization of each of the zones of the virtual area using respective network nodes; 


in the spatial visualization of the virtual area, providing tools for communicants who are present in the virtual area to perform a predefined set of tasks associated with the business process according to a set of predefined rules; 

modifying one or more attributes of the virtual area based on changes in the business process; 

monitoring data relating to the tasks performed for an instance of the business process and relating to communicant interactions in the virtual area to determine a business process development stage of the business process based on the activity levels in the zones and information linked with each zone; and 

based on the monitored data, generating one or more metrics for evaluating performance of the one or more instances of the business process.



Claim 1 of the Patent application 11,088,713 does not explicitly disclose administering one or more real-time data stream connections between network nodes in a virtual area comprising the zones, and having a spatial visualization, wherein each of the network nodes respectively has at least one of a source and a sink of one or more data types and is associated with a respective object in a respective one of the zones of the virtual area, each of the zones is associated with a respective geometric boundary located in relation to the spatial visualization of the virtual are, and the administering comprises administering connections between sources of ones of the network nodes associated with respective objects in a first one of the zones and outside a second one of the zones and sinks of respective ones of the network nodes associated with respective objects in the second zone and outside the first zone. 
However, Leacock  discloses a method/system for implementing a current realtime communication session is established between communicants operating on respective network nodes, wherein administering one or more real-time data stream connections between network nodes in a virtual area comprising zones and having a spatial visualization (pars. 0050-0052, 0062-0064; Figs. 1-2 and 3A-5; a communications application 26 establishes a current realtime communication session between communicants operating on respective network nodes and displays a spatial visualization of the current realtime communication session), 4wherein each of the network nodes respectively has at least one of a 5source and a sink of one or more data types and is associated with a 6respective object in a respective one of the zones of the virtual area (pars. 0042, 0057-0060, 0143-0145;  ), each 7of the zones is associated with a respective geometric boundary located in 8relation to the spatial visualization of the virtual area (pars. 0043-0046, 0122-0126, 0143-0144; Figs 2-18), and the administering 9comprises administering connections between sources of ones of the 10network nodes associated with respective objects in a first one of the zones 11and outside a second one of the zones and sinks of respective ones of the 12network nodes associated with respective objects in the second zone and 13outside the first zone (pars. 0066, 0077, 0090-0091, and 0119-0121; Figs. 6- 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Leacock with the method/system of the Patent application 11,088,971 to allow connections of sources with compatible sinks that are associated with respective objects that are within a prescribed distance of each other in the virtual area.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1 and 92-108 are objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer must be filed and approved to overcome obviousness double patenting addressed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174